United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 2, 2004

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                       _____________________                     Clerk

                            No. 03-51227
                          Summary Calendar
                       _____________________

ADOLPH R. HERNANDEZ,
                                               Plaintiff-Appellee,

                                versus

TEXAS DEPARTMENT OF HUMAN SERVICES,

                                               Defendant-Appellant.

__________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA:03-CV-526-FB
_________________________________________________________________

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

                                  I

     Adolph Hernandez sued his employer, the Texas Department of

Human Services (“TDHS”) for gender discrimination under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (West 2004) and

age and disability discrimination under the Texas Commission on

Human Rights Act (“TCHRA”), Texas Labor Code § 21.101 et seq. (West

2004). He also sought damages and equitable relief under 42 U.S.C.

§ 1981a(a)(2)(b) (West 2004).


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       TDHS answered Gonzalez’ complaint by asserting the affirmative

defense of Eleventh Amendment immunity. It then the filed a motion

to dismiss the TCHRA claims, arguing that a district court may not

exercise supplemental jurisdiction over state law claims without

independent subject matter jurisdiction over them.

       The district court denied the motion to dismiss because it

found federal question jurisdiction over the Title VII claims, and

thus       could   exercise   supplemental   jurisdiction   over   the   TCHRA

claims.1      TDHS appeals.    We have appellate jurisdiction pursuant to

the collateral order doctrine, because the appeal involves a claim

(and denial) of Eleventh Amendment immunity.            See, e.g., Puerto

Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139,

142-45 (1993).

                                       II

       The State of Texas has waived its sovereign immunity in state

courts for TCHRA violations.         King v. Texas Dept. of Human Svcs.,

ex rel. Bost, 28 S.W.3d 27, 30 (Tex. App. - Austin, 2000).2              Texas’

waiver of sovereign immunity in its own courts, however, is not a

waiver of its Eleventh Amendment immunity in federal courts.



       1
     The district court also dismissed Hernandez’ claims under 42
U.S.C. § 1981 and denied TDHS’ request that the court order
Hernandez to re-plead his Title VII claim. These rulings are not
before us on appeal.
       2
      See also College Savings Bank v. Florida Prepaid Postsecondary
Ed. Expense Bd., 527, U.S. 666, 675-76 (1999) (a State’s consent to
suit must be unequivocally expressed).

                                       2
Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 238 (1985).

Indeed, the Eleventh Amendment bars the adjudication of pendent

state law claims against nonconsenting state defendants in federal

court.     Pennhurst State Sch. & Hosp. v. Haldermann, 465 U.S. 89,

120 (1984).    And the supplemental jurisdiction statute, 28 U.S.C.

§ 1367 (West 2004), which codified pendent jurisdiction, does not

abrogate Eleventh Amendment immunity.         Raygor v. Regents of the

Univ. of Minn., 534 U.S. 533, 541-42 (2002).3

     This Court clearly held that the TCHRA does not waive Texas’

Eleventh Amendment immunity.      Perez v. Region 20 Educ. Serv. Ctr.,

307 F.3d 318, 332 (2002).          We now hold, therefore, that the

district    court   is   barred   from   exercising   jurisdiction   over

Hernandez’ TCHRA claims; it should have granted the motion to

dismiss.    Accordingly, the judgment of the district court is

     REVERSED, with instructions to dismiss the state law claims.




     3
     In addition to the numerous Supreme Court rulings, there is
nothing in this Court’s jurisprudence supporting the proposition
that jurisdictional statues overcome a State’s Eleventh Amendment
immunity.

                                     3